OPINION ON REHEARING.
Beck, J.
Upon petition of plaintiff a rehearing was granted in this case, and it has again been submitted to us upon the arguments of the counsel of the parties.
Counsel for plaintiff insist the conclusion reached in our former opinion, that Davis was the agent of Hornish, is not supported by the facts as disclosed by the record. They insist, correctly enough, that unless the relation of principal and agent be shown Hornish cannot be held bound by Davis’ false representations.
We have carefully reconsidered the evidence upon this point of the case, and a majority of the court are satisfied that our conclusion is supported by the testimony. It is proper to say that some of ns have grave doubts upon this point, and at least one member of the court would be better satisfied with a different result.
The testimony shows that Hornish was for a long time anxious to dispose of his interest in the construction company, which he subsequently sold to Peck, and had authorized Davis to negotiate its sale; indeed, the letters passing between them show that Hornish frequently directed and urged Davis in these negotiations and specified parties with whom he should negotiate, and the manner and terms of the negotiations in some instances. There is no formal delegation of authority as an agent in these letters, and it may be that neither party supposed that the relation of the principal and agent existed between them. But Davis undoubtedly was authorized and expected by Hornish to make negotiations; that is, propose and accept terms for the sale of his stock. Davis was the *164managing man of the corporation; he was on the ground and felt, as did ITornish, the necessity of change in the membership of the corporation. Davis probably wanted to get Hornish out in order to get some one in his place who had more money than he. It- was a sinking vessel. Hornish desired to get out and save all he could; Davis was doubtless willing to go too, but thought it better, if he did stay, to have some one take Hornish’s place who had money. Davis, to accomplish his purpose, was willing to seek a customer for Hornish, who was entirely willing to have Davis’ services as a “negotiator” in the business. As we have said, he did authorize Davis to 'make such negotiations. These negotiations consisted largely in representing what a good thing the construction company was, and what excellent prospects it had of making money.
Now if Davis was authorized by Hornish to make such negotiations, the relation between the parties of principal and agent exists. If Davis’ authority was limited to negotiations, “ talking up ” a sale of Homish’s stock, he must be held bound by the representations made by his agent or “ negotiator.n The law will not permit Hornish to escape liability for the fraudulent representations of his mouth-piece, Davis, by denying his agency. This conclusion of law cannot, we think, be doubted.
Davis, Peek and others, met prior to the trade with Hornish. During the interview Davis declared he had authority .to sell the stock of Hornish and others. It is insisted that Davis’ agency cannot be established by his own declarations. Time enough; but the evidence shows that Peck had reason to believe that Davis was Hornish’s agent, and made the purchase in that belief. It is stated by witnesses present at the interview that Davis produced a letter showing his authority to negotiate for Hornish and others. Certain it is, as we have seen, he did have such authority from Hornish, who must be held bound by his representations.
We adhere to the conclusions announced in our first opinion.